Citation Nr: 1537284	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-09 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a major depressive disorder and posttraumatic stress disorder (PTSD) prior to May 29, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for a cervicalgia, C6-C7, with cervical spine stenosis with neural foraminal encroachment, facet arthropathy and uncinate joint hypertrophy (cervical spine disability).

3.  Entitlement to a disability rating in excess of 20 percent for spondylosis, lumbar spine status-post discectomy, L4-L5 (lumbar spine disability).


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to January 1981 and from July 1981 to December 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to May 29, 2014, the evidence shows that the Veteran's major depressive disorder and PTSD was not was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

2.  Since May 29, 2014, the evidence shows that the Veteran's major depressive disorder and PTSD is not manifested by symptoms productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  

3.  The Veteran's cervical spine disability is manifested by an abnormal gait and abnormal spinal contour. 

4.  The Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for major depressive disorder and PTSD prior to May 29, 2014, and in excess of 50 percent thereafter are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9410 (2015).

2.  The criteria for a 20 percent disability rating, but no higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5235-5243 (2015).

3.  The criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

An April 2010 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

VA examinations were conducted in July 2010, September 2010, May 2014 and June 2014.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Major Depressive Disorder and PTSD

The Veteran's major depressive disorder and PTSD have been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9410. 

A 30 percent rating is warranted if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The symptoms listed in Diagnostic Code 9410 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

A. Rating higher than 30 percent prior to May 29, 2014

The Veteran was afforded a VA PTSD examination in September 2010.  He noted being married for 28 years, but indicated plans to divorce his wife due to lack of common interests.  The Veteran noted erratic sleeping and eating patterns.  He acknowledged crying daily because of his current circumstances.  The Veteran essentially denied significant anxiety symptoms, although he did describe episodes of agitation when he became "worked up" by major and minor stressors.  The Veteran reported that cuts on his hand were due to him recently punching a door in frustration.  He would calm himself down by removing himself from the upsetting circumstances.  He noted increasing intrusive distressing memories about his active duty service but stated they still only occurred "every once in a while."  He described avoidance of conversations regarding his service and described a sense of detachment from others.  He also noted hypervigilance in public places, but denied exaggerated responses.  He denied difficulty concentrating or unusual irritability.  He denied suicidal ideations.  The Veteran enjoyed woodworking, although noted less time participating in the hobby due to problems with his hands and concentration.  The Veteran noted working for 10 years as an agent/stockbroker.

The examiner noted that the Veteran was neatly dressed and well-groomed.  He was cooperative but his manner was dramatic and complaining.  The examiner noted that the Veteran's responses to questions were coherent, although frequently overelaborated and digressive.  His demeanor was emphatic.  There was no indication of impaired thought process, delusions or hallucinations.  The Veteran noted that he enjoyed woodworking.  

The examiner noted that the Veteran's presentation seemed most consistent with a personality disorder diagnosis but after giving the Veteran the benefit of the doubt the examiner found the criteria for PTSD was met.  He noted that the dramatic and inconsistent accounts of stressors may represent manifestations of personality disorder and raised some question about the credibility of the Veteran's report of symptoms.  The examiner also noted that although the Veteran reported involuntarily leaving employment and a marital relationship which had lasted 28 years, it was not clear from the Veteran's explanation that the symptoms from his service-connected psychiatric disorder are related to these vocational and social transitions.  The examiner specifically noted that the Veteran equivocally described concentration difficulty, indicating in one context that he attributed his difficulty with a financial planner test to concentration difficulty, but, when asked directly, the Veteran reported being able to focus well.  The examiner summarized by noting that there is no clear indication that the circumstances leading to the Veteran's loss of employment is related to his mental health symptoms.

With respect to his marriage, the examiner noted that the Veteran was guarded regarding the reasons for his divorce and only noted that he and his wife had progressed along separate paths and denying any significant acrimony.  The examiner noted that the Veteran's account of the reason for the divorce did not support the conclusion that his psychiatric disability's symptoms have contributed to vocational or interpersonal difficulties.

At the time of the 2010 VA examination, the Veteran had been employed for a 10-year period as an agent/stockbroker and had been married for 28 years.  This indicates significant occupational and social stability.  Although the Veteran reported that he was recently asked to resign his position due to making some mistakes and that he and his wife were getting a divorce, the examiner noted that the Veteran did not attribute either of these actions to his PTSD symptoms and that the Veteran in fact noted that the divorce was simply due to he and his wife going in different directions and not having much in common.  Parenthetically, the Board notes that at his 2014 VA examination, the Veteran reported still being employed with the same company (albeit in a less stressful position) and still being married to his wife.  Also, although the Veteran noted "increasing" intrusive thoughts, when directly queried, he indicated that they were only "every once in a while", indicating they were not very frequent.  There was no indication that the Veteran had any impairment in this though processes and he did not present with any evidence of illogical speech, impaired thought processes, delusions or hallucinations.  In short, the Veteran presented as coherent, logical, well-groomed, and fully oriented at this VA examination.  For these reasons, the Board finds that for this period, the Veteran's psychiatric symptoms are not of a level of severity or frequency so as to result in occupational and social impairment with reduced reliability and productivity.  Therefore, the Board finds that his symptoms do not rise to or approximate the level described by the 50 percent rating.  

B. Rating higher than 50 percent since May 29, 2014

The Veteran was afforded a VA examination in May 2014.  He was diagnosed with major depressive disorder and PTSD.  It was noted that recent psychiatry and psychology reports suggested no cognitive, emotional or behavioral symptoms as a result of a history of traumatic brain injury (TBI).  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran noted that he had been married for 32 years, had two daughters and two grandchildren.  He stated that he was close with his family but that he was a loner and was unable to identify with any friends outside of his family.  Besides going to church, he did not belong to any organizations or club.  He enjoyed woodworking, fishing and building hot rods.  He had recently gotten a dog and spent time training the dog.  He stated that he would go to a movie or restaurant once a month, but that he tried to avoid outings because he was uncomfortable with crowds.  

He noted that he was still employed but had transferred to a less stressful job within the same company and was enjoying the new position.  He reported receiving good feedback from his supervisors.  He reported being able to function in most areas of occupational functioning, including listening and responding attentively, interacting and communicating appropriately with coworkers and supervisors, asking for and receiving feedback, maintaining concentration/focus, and being punctual.  He did note difficulties with multitasking and occasional absenteeism, which he stated was primarily due to his chronic pain or migraines.  He noted that on at least one occasion in the past year, he was triggered at work to thinking about his traumatic events and had to leave work early due to his distress.  The Veteran did report a past "manic episode" but noted that it was in 2010.  He also reported periods of depression from 2010 to 2012 but noted that they were currently managed with medication.

The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in adapting to stressful circumstances.  The Veteran was alert and fully oriented, coherent and cooperative.  He became tearful on several occasions when discussing death.  He noted feeling like he had no short term memory and difficulty remembering names.  A recent TBI assessment indicated that his overall cognitive functioning was in the average range for someone his age and with his level of education.  The Veteran was cooperative and responded to all of the questions.  

For the period since May 29, 2014, the Veteran is rated at 50 percent.  The next higher rating under the General Rating Formula is 70 percent.  For the reasons explained below, the Board finds that for this period, the evidence does not demonstrate that the Veteran's service-connected psychiatric disabilities have resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, which is the criteria for a 70 percent disability rating.

By the Veteran's own report, he continued to maintain a 32 year marriage and described his relationship with his family (wife and daughters" as good.  He also noted continuous employment with the same employer, albeit in a less stressful position.  He denied any significant occupational impairment, noting that he was doing well in the position and had received positive feedback from his supervisors. 

The Veteran presented at his VA examination and for VA treatment always neatly and appropriately groomed.  2014 VA treatment records show the Veteran reported doing well and eating and sleeping well with only occasional nightmares and no suicidal or homicidal thoughts.  The Veteran did have some anxiety reported in 2014 which he attributed to times when he is in or near crowds or times when he feels threatened.  He did have some depressive episodes in 2014, with decreased appetite, insomnia, fatigue, feelings of worthlessness or guild, and diminished concentration.  He also reported that his depressive symptoms had improved on his current medication.  

The Board finds this evidence does not demonstrate that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  The Veteran does have some social impairment, but his family relations are very good (long-term marriage and good relationships with children), his work functioning is also very good as he reports maintaining employment with the same company in a new position and getting good feedback from supervisors.  Although there appears to be some impairment in mood from depressive episodes, there appears to be no impairment to judgment or thinking, particularly given the Veteran's continued interest in hobbies, welcoming a new pet into the home (and being involved in training), and his continued ability to maintain strong relationships with family and work successfully in a professional setting in the finance field.

As such, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent for major depressive disorder/PTSD; there is no doubt to be resolved; and a higher schedular rating is not warranted.

Spine Disabilities 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45 , 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease. 

The Veteran's cervical spine disability is evaluated as 10 percent disabling under Diagnostic Code 5237.  A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but no greater than 30 degrees; or, a combined range of motion of the cervical spine no greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.

The Veteran's lumbar spine disability is evaluated as 20 percent disabling under Diagnostic Code 5237.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

A. Cervical Spine 

The Veteran was afforded a VA examination in June 2010.  The Veteran noted pain located in his neck which traveled to his hands.  He noted stiffness and weakness.  Flare-ups were described as severe and occurred three to four times a month.  It was noted that Veteran's position of his head reflected a forward head posturing and that he had an abnormal gait.  The Veteran reported "stingers" in his neck.  

The Veteran's cervical spine range of motion for forward flexion was 40 degrees.  The Veteran's range of motion for cervical extension was 35 degrees.  The Veteran's left lateral flexion was 40 degrees.  His right lateral flexion was 35 degrees.  His left lateral rotation was 75 degrees and his right lateral rotation was 70 degrees.  There was no change in measurements on repetition.

Pain, fatigue, weakness and lack of endurance were noted.  Painful motion, spams, tenderness, abnormal movement and guarding were found on repetition.  The Veteran's upper extremity sensory functions were normal.  No diagnosis of IVDS was noted upon MRI for the cervical spine.  

The Veteran was afforded a VA examination in June 2014.  He noted that he took hydrocodone for all of his joint aches and pains.  

The Veteran's cervical spine range of motion for forward flexion was 45 degrees or greater.  There was no objective evidence of pain.  The Veteran's range of motion for cervical extension was 25 degrees.  The Veteran's pain began at 25 degrees.  The Veteran's right lateral flexion was 45 degrees or greater.  The pain began at 45 degrees or greater.  His left lateral flexion was 20 degrees.  His pain began at 20 degrees.  His right lateral rotation was 45 degrees and his pain began at 45 degrees.  His left lateral rotation was 70 degrees and his pain began at 70 degrees.  There was additional limitation in range of motion on repetition.

Functional loss of pain and stiffness were reported.  Localized tenderness or pain to palpation was also noted.  No muscle spasms resulting in abnormal gait or guarding were noted.  The Veteran's muscle strength, reflex exams and sensory exams were normal.  Radiculopathy was not reported.  Ankylosis was not found.  No IVDS episodes were reported.  

Based on this evidence, and when resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's cervical spine disability more nearly approximates a 20 percent rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but no greater than 30 degrees or a combined range of motion of the cervical spine no greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The July 2010 VA examination report shows that the Veteran's position of his head reflected an abnormal head posturing described as forward head posturing and an abnormal gait.  Guarding was noted on repetition.  In addition, the June 2014 VA examination reflected complaints of pain and neck stiffness.  Thus, in light of DeLuca, when considering painful motion and other factors, the Veteran's cervical spine disability manifests as guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Accordingly, a higher 20 percent rating is warranted.

Although this higher rating is warranted, the evidence does not demonstrate that the symptoms are productive of forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine so as to warrant assigning the disability a 30 percent disability rating or higher, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

B. Lumbar Spine

The Veteran was afforded a VA examination in July 2010.  He noted pain in his lower back.  He stated that the pain occurred daily and was constant.  The pain was moderate to severe.  He stated that the pain traveled to his legs.  The Veteran noted stiffness and weakness.  He noted seeing a chiropractor one to two times per week.  He noted that he could walk 100 yards and for 10 minutes.  The Veteran's gait was abnormal and his posture was abnormal.  The Veteran noted erectile dysfunction, numbness and bladder issues; however, upon examination, no bladder, bowel or erectile dysfunctions were found.    

The Veteran's forward flexion of the thoracolumbar spine was to 90 degrees.  His extension was to 20 degrees.  The Veteran's left lateral flexion was to 20 degrees and his left lateral rotation was to 20 degrees.  His right lateral flexion was to 30 degrees and his right lateral rotation was to 30 degrees.  No changes in the measurements were found upon repetition.  The examiner noted objective evidence of pain, fatigue, weakness and lack of endurance after repetition.  No ankylosis was found upon examination.  

The examiner noted that the Veteran's left and right lower extremities muscle strength, fine motor control and muscle tone were normal.  The Veteran noted that he had incapacitating episodes during the past 12 months.  He noted bed rest four to five times prescribed by a VA doctor.  

The Veteran was afforded a VA examination June 2014.  He noted flare-ups which were worse on prolonged walking.  He also noted that he could not run.  

The Veteran's forward flexion of the thoracolumbar spine was 90 degrees or greater.  There was no objective evidence of pain.  His extension was to 10 degrees.  There was objective evidence of pain at 10 degrees.  The Veteran's left lateral flexion was to 20 degrees.  There was objective evidence of pain at 20 degrees.  His left lateral rotation was 30 degrees or greater.  There was no objective evidence of pain.  His right lateral flexion was 20 degrees.  There was objective evidence of pain at 20 degrees.  His right lateral rotation was to 30 degrees or greater.  There was no objective evidence of pain.  

There was no additional limitation of range of motion on repetition.  Functional loss of pain on movement was noted.  All muscle strength tests, reflex exams and sensory tests were normal.  Ankylosis of the spine was not found.  The examiner indicated that the Veteran did not have neurologic abnormalities or findings related to his lumbar condition.  It was also noted that he did not have intervertebral disc syndrome or incapacitating episodes.  

The Board finds that the evidence of record more closely approximates the criteria for a 20 percent rating.  To warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  Both VA examinations revealed forward flexion of the lumbar spine to 90 degrees and no ankylosis.  The Board recognizes that the Veteran was found to have some pain during range of motion testing during the June 2014 VA examination; however, even with that finding, the evidence does not show that the Veteran's range of motion is limited by that pain such that he would meet the criteria for a higher rating.  In addition, ankylosis has not been found.  

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for a lumbar spine disability.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Further, a rating is not warranted based on incapacitating episodes.  See 38 C.F.R. §4.71a, Diagnostic Code 5237 (2015).  Although the Veteran reported incapacitating episodes at his July 2010 prescribed by his VA doctor, VA treatment records do not show required bed rest prescribed by a physician and treatment by a physician.  Moreover, both the July 2010and June 2014 VA examination reports note the Veteran does not meet the criteria for a diagnosis of IVDS.  

The Board has also considered whether the assignment of separate ratings based on neurological symptoms attributable to the Veteran's service-connected cervical spine disability and lumbar spine disability are warranted.  A review of the pertinent clinical data as well as the Veteran's subjective complaints reveals that separate ratings in this regard are not appropriate.  At the outset, it is acknowledged that the Veteran has complained of radiating pain from his neck and low back into his hands and legs.  See July 2010 VA examination.  However, the rating criteria for the spine contemplate radiating pain.  As far as consideration of separate ratings for neurological deficits of the extremities, the probative and persuasive evidence of record does not show that the Veteran's cervical spine or lumbar spine disorders are productive of neurological manifestations.  The July 2010 VA examination shows that the Veteran's upper and lower sensory function tests were normal.  The June 2014 VA examination report reveals that radiculopathy was not found upon examination.  

In addition, the evidence does not show any other objective neurologic abnormalities associated with the service-connected spine disabilities.  While the July 2010 VA examination report reflects that the Veteran reported bladder and erectile dysfunctions, the examiner reported that the dysfunctions were not claimed by the Veteran upon examination.  In addition, no neurological abnormalities were found on the July 2014 VA examination.  VA treatment records do not show complaints or treatment for the abnormalities.  Thus, a separate rating for any other neurologic abnormality is not warranted.

Finally, the Board notes that the 2010 VA examination report noted a scar related to the Veteran's lumbar spine disability.  The medical evidence showed this scar was superficial, not tender, and did not limit range of motion or function.  The record reflects that the Veteran is currently service-connected for this scar at a noncompensable rate.  As the evidence reflects that the scar continues to remain asymptomatic (in fact, it was not even noted on the 2014 VA examination report), the Board finds that there is no evidence compensable rating is warranted for the scar.

Other Considerations

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's cervical spine disability, lumbar spine disability and major depressive disorder and PTSD have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms, and the effects of the symptoms, of the Veteran's spine disabilities (painful motion, weakness, stiffness, etc.) and major depressive disorder and PTSD (depressed mood and disturbances in motivation and mood, etc.) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions, particularly since the symptoms have been contemplated by the current schedular ratings for spine and psychiatric disabilities.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The Veteran's May 2014 VA examination report reflects that the Veteran had worked as a financial advisor for 12 years and that he had recently transitioned to a new position within the company.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.

ORDER

Entitlement to a rating in excess of 30 percent for a major depressive disorder and PTSD prior to May 29, 2014, and in excess of 50 percent thereafter is denied.

A 20 percent disability rating, but no higher, for a cervical spine disability is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


